Order entered April 16, 2014




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                  No. 05-14-00341-CV

                    FOREX CAPITAL MARKETS, LLC, Appellant

                                           V.

                           KELLY M. CRAWFORD, Appellee

                    On Appeal from the 429th Judicial District Court
                                 Collin County, Texas
                        Trial Court Cause No. 429-00075-2014

                                        ORDER
      We GRANT Lloyd A. Kadish, Christopher H. Rentzel, and Forex Capital Markets,

LLC’s April 15, 2014 unopposed motion for admission pro hac vice of Lloyd A. Kadish. Lloyd

A. Kadish shall be allowed to participate in the proceedings in this cause, including oral

argument.




                                                  /s/   ELIZABETH LANG-MIERS
                                                        JUSTICE